Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: claims 1-5, 9-12, 14, 18 and 20 are indicated to be allowable as the closet prior art by Sharma (Pub. No.: US 2015/0348220 A1) does not teach or fairly suggest the applicant’s claimed invention. The distinguishing elements of the claim “a hand-held, portable user device; and the user device comprising: a determination unit adapted to determine one or more safe evacuation paths from the plurality of evacuation paths inside the premises based on the measurements received from the one or more detectors; and an interface adapted to display an indication of each of the one or more safe evacuation paths based on the determination; the determination unit is further adapted to determine one or more unsafe evacuation paths from the plurality of evacuation paths inside the premises and the interface is further adapted to display an indication of each of the one or more unsafe evacuation paths based on the determination; wherein the one or more safe evacuation paths are determined if the measurements of the parameter are below a first pre-defined threshold, and the one or more unsafe evacuation paths are determined if the measurements of the parameter are above a second pre-defined threshold.” as recited in claim 1 and similarly presented in claims 14 and 20 are allowable subject matter. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 

/ZHEN Y WU/Primary Examiner, Art Unit 2685